Citation Nr: 1441185	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a dental condition, to include as secondary to a service connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to December 1977, from May 1979 to September 1990, and from May 1, 1992 to May 9, 1992, with additional service in the National Guard, including additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a dental condition.  The Board notes that the Veteran had perfected appeals as to 4 other issues (entitlement to service connection for depression with polysubstance abuse, for a bilateral knee condition, for status post hernia surgery, and for residuals of a back injury) which were granted in full by RO rating decision dated in August 2011; thus, those matters are not before the Board.

The claim for service connection for dental problems has been developed and adjudicated as a claim for service connection for a dental disorder for compensation purposes.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  The record does not indicate that a determination from the VAMC (VHA) regarding eligibility for VA outpatient dental treatment has been made. Accordingly, the claim for VA outpatient dental treatment is referred to the local VAMC for adjudication. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a dental condition, to include as a result of in-service dental trauma or service-connected disability, for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental condition, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2004 that fully addressed the notice elements in this matter. The Board concludes that all required notice has been given to the Veteran.  



The Board also notes that the Veteran was not scheduled for a VA examination regarding his dental claim.  A VA examination to address the question of etiology as related to service is required when the Veteran presents a claim in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Finally, with respect to the dental claim, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible, or that a service connected disability caused him dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible.  Rather, he has general claimed service connection for a dental condition, which does not constitute a dental trauma that resulted in the loss of substance of the body of the maxilla or mandible.  The STRs, although noting the Veteran's dental treatment, do not show any loss of substance of the body of the maxilla or mandible.  Absent competent and credible lay or medical evidence that indicates that he has a current dental disability that is related to in-service trauma or to a service connected disability, the Board finds that a VA examination is not necessary for the disposition of this claim.  Further, a VCAA request to the Veteran asking for any additional information regarding his dental trauma claim did not elicit any additional information.  Thus, under these circumstances, a VA examination is not necessary in order for the Board to adjudicate this appeal.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In November 2004, the RO made a formal finding of the unavailability of the Veteran's STRs. In an Appellant's Brief submitted in August 2014, the Veteran's representative noted that in the rating decision issued in 2005, the RO conceded that service medical records were unavailable.  While the Veteran's STRs were noted to have been associated with his VBMS efolder in June 2014, further review of the VBMS record reflects that such STRs were actually obtained in June 2010 and made part of the record.  Further, in an SSOC dated in August 2011, the RO indicated that such STRs had been considered in this matter.  Nonetheless, to the extent that there may have been additional STRs added to the record in June 2014, the Board notes that in September 2014, the Veteran's representative issued an addendum to the Appellant's Brief in which there was a written waiver of initial review by the AOJ (agency of original jurisdiction).  Thus, the Board may consider such evidence herein. 38 C.F.R. § 20.1304.  

It therefore appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran contends that service connection is warranted for a dental condition.  Neither the Veteran nor his representative have elaborated on a theory of entitlement to direct service connection, however, in the Appellant Brief submitted in August 2014, the representative noted that the Veteran had asserted that service connection was warranted on a direct basis, but that "given the governments (sic) loss of a majority of his service medical records, the [V]eteran proposes an alternative theory of entitlement".  The representative further stated that the AOJ had not "addressed whether [the Veteran's] service-connected depression with polysubstance abuse caused, or aggravated, the dental problems he currently has". 

Initially, as noted above, the Board has determined that the Veteran's service treatment records have been obtained and associated with the Veteran's file. Additionally, the Veteran has not asserted any in service dental trauma.  Service treatment records (STRs) show that the Veteran received dental treatment on several occasions in service, to include prophylaxis, treatment for dental caries, restorations, and extraction of a tooth.  STRs also show that he was missing several  maxillary anterior teeth, for which he was later provided a removable denture.  STRs do not, however, document any such teeth were lost due to trauma; nor do STRs show any dental trauma due to an injury or wound.  

Post-service, VA treatment records do show that the Veteran received dental treatment, including for dental caries and extractions, however, there is no indication that he was treated for any of the disabilities included under 38 C.F.R. § 4.150.  

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  As noted above, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150 and the Veteran has not been diagnosed with any disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  Further, he has not alleged tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis (e.g., an infection of the bone). 

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, entitlement to service connection for a dental condition for compensation purposes, on both a direct and secondary basis, must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, this issue has already been referred for appropriate action.


ORDER

Service connection for a dental condition, for compensation purposes, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


